Citation Nr: 1544061	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (herein diabetes), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes.  Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record indicates that the Veteran has a current disability, specifically diabetes.  See, e.g., August 2011 Private Medical Letter from Dr. R.C. (stating that the Veteran was diagnosed with diabetes in February 2004).

With respect to an in-service event, the Veteran has presented two main arguments.  The first is that while stationed in service at Seneca Army Depot, he was exposed to herbicides or other contaminants that have caused his diabetes.  Initially, the Veteran's personnel records confirm that he was stationed at Seneca Army Depot while in service, from January 9, 1976 to May 9, 1976.  With respect to exposure to other contaminants, in a September 2011 statement, while referencing Seneca Army Depot, the Veteran stated that "the EPA [Environmental Protection Agency] discovered dangerous levels of contamina[nts] in land, air and ground water samples."  Of record (submitted by the Veteran) are printed out pages from the EPA's website identifying the Seneca Army Depot as a Superfund site (there are two print outs that appear to be substantively similar, with one listed as last updated in February 2011 and another listed as last updated in July 2011).  These pages listed the following as "Contaminated Media" air, groundwater, sediment, soil, subsurface soil, surface soil and surface water.  Various types of contaminants were also listed.  Also of record are other documents from the EPA relating to the Seneca Army Depot, to include a multipage list of "Contaminants of Concern" for the Seneca Army Depot (which was printed out from the EPA website) and two documents (dated April 2002 and January 2009) that provided information regarding Seneca Army Depot and contaminants.  The Veteran's representative submitted an Informal Hearing Presentation (IHP) in April 2015.  The IHP referenced the EPA documents discussed above and highlighted two specific contaminants, Polychlorinated biphenyl (PCB) (which the IHP noted "can have dioxin like properties") and DDT.  The IHP then, citing a website, stated that "[s]tudies are 'finding consistent correlations between elevated risk of type II diabetes and the present in people of persisting organic pollutants (POPs) such as DDT, PCB, and dioxins."  The IHP also additionally cited a medical article.  

With respect to a nexus between the Veteran's diabetes and the reported in-service exposure to contaminants at Seneca Army Depot, in a September 2011 statement, the Veteran referenced contaminants at Seneca Army Depot and stated that "I had inquired to my family [p]hysician about the possibil[]ty of these contamina[nts] causing my diabetes (see attached letter)."  An August 2011 letter from Dr. R.C. referenced that the Veteran was diagnosed with diabetes in February 2004.  The letter stated that "[i]t is my opinion that [the Veteran's] Diabetes may have been caused wholly or in part by his past chemical exposures while in the military."  The letter did not identify what chemical exposure the medical professional was considering when providing that opinion or provide a rationale for the opinion.  The Board notes that the Veteran has not been afforded a VA examination or opinion with respect to this claim.  Based on the current diagnosis of diabetes, the documentation of the Veteran's presence at Seneca Army Depot in service and the evidence of record regarding contaminants at Seneca Army Depot and the private medical opinion from Dr. R.C. suggesting a link between the Veteran's diabetes and the reported in-service contaminant exposure, the Board concludes that remand is required for a VA opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such opinion must address whether the Veteran's diabetes is related to his reported exposure to contaminants while stationed in service at Seneca Army Depot.

With respect to the Veteran's second main argument regarding an in-service event, he has asserted that while stationed in service at Fort Gordon he was exposed to herbicides.  Initially, the Veteran's personnel records confirm that he was stationed at Fort Gordon while in service, from November 1, 1974 to May 22, 1975.  In an April 2013 statement, the Veteran referenced the use of herbicides at Fort Gordon for testing in the 1960s and stated that "these components are known to adhere to the soil and do not dissipate."  On his April 2014 VA Form 9, the Veteran referenced Agent Orange being used at Fort Gordon and stated that "[a]gent orange does not just go away after spraying."  Evidence submitted by the Veteran, and of record on the VA website, noted that in July 1967 herbicides were used at Fort Gordon as part of "a comprehensive short term evaluation."  See Agent Orange/Dioxin Usage Outside of Vietnam.  Also of record is a document titled "DOD Tactical Herbicide Sites," which provided further information regarding the use of herbicides at Fort Gordon in 1967.  While it therefore appears that herbicides were used at Fort Gordon, this was done in 1967, approximately 7 years prior to the Veteran entering active service in July 1974.  With respect to the Veteran's reported herbicide exposure at Fort Gordon, VA has established a procedure for verifying reported herbicide exposure in areas outside Vietnam, Korea or Thailand.  See VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section H.7.  Under this procedure, the Veteran must be asked for the approximate dates, locations and nature of the alleged exposure to herbicides.  While the Veteran has provided the approximate dates and location (in service while at Fort Gordon) of reported herbicide exposure, he has not provided the nature of the reported herbicide exposure, beyond being stationed at Fort Gordon.  Further, VA has not requested such information as specified in the M21-1.  As such, while on remand, the Veteran must be asked to provide the approximate dates, location(s), and nature of his alleged exposure to herbicides, pursuant to the M21-1.  

Additionally, the Veteran's representative stated in the April 2015 IHP that "[r]eview of the requests for information show that records were not requested for the full amount of time the Veteran was stationed at either Fort Gordon or Seneca Army Depot."  This statement is in reference to March 2012 (for Seneca Army Depot) and February 2014 (for Fort Gordon) requests to the Joint Services Records Research Center (JSRRC) regarding the Veteran's reported herbicide exposure.  The Veteran's personnel records reflected that he was stationed at Seneca Army Depot from January 9, 1976 to May 9, 1976 and the JSRRC request was for February 1, 1976 to April 1, 1976.  As such, while on remand, a JSRRC request must be made regarding the Veteran's reported herbicide exposure at Seneca Army Depot that includes the entirety of the Veteran's time at Seneca Army Depot (i.e. from January 9, 1976 to February 1, 1976 and from April 1, 1976 to May 9, 1976).  The Veteran's personnel records also reflected that he was stationed at Fort Gordon from November 1, 1974 to May 22, 1975 and the JSRRC request was for January 1, 1975 to February 28, 1975.  As such, while on remand, a JSRRC request must be made regarding the Veteran's reported herbicide exposure at Fort Gordon that includes the entirety of the Veteran's time at Fort Gordon (i.e. from November 1, 1974 to January 1, 1975 and from February 28, 1975 to May 22, 1975).  

Further, the VA treatment records currently of record are dated from December 2011 to January 2012.  The February 2014 Statement of the Case referenced under the evidence heading a review of VA treatment records from December 2011 to February 2014.  As noted, the only VA treatment records of record are from December 2011 to January 2012.  Therefore, on remand, any outstanding VA treatment records must be obtained.

Finally, the Veteran's representative's April 2015 IHP referenced two sources and included hyperlinks to these documents that unfortunately did not properly work.  Specifically, these hyperlinks were for an EPA document (listed in the IHP as:  http://www.epa.gov/superfund/sites/rods/fulltext/r2009020003699.pdf) and a medical article (titled "A strong dose-response relation between serum concentrations of persistent organic pollutants and diabetes: results from the National Health and Examination Survey 1999-2002").  As such, on remand, the Veteran must be contacted and informed that the April 2015 IHP referenced two sources and included hyperlinks to these documents that did not properly work and that copies of these documents should be submitted if it is desired that they be reviewed as part of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records (the most recent VA treatment records of record are from January 2012).

2.  Contact the Veteran and ask him for the approximate dates, location(s), and nature of his alleged exposure to herbicides.  See VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section H.7. 

Also, inform the Veteran that his representative's April 2015 Informal Hearing Presentation referenced two sources and included hyperlinks to these documents that did not properly work and that copies of these documents should be submitted if it is desired that they be reviewed as part of his claim.  Specifically, these hyperlinks were for an EPA document (listed in the IHP as:  http://www.epa.gov/superfund/sites/rods/fulltext/r2009020003699.pdf) and a medical article (titled "A strong dose-response relation between serum concentrations of persistent organic pollutants and diabetes: results from the National Health and Examination Survey 1999-2002").  

3.  Contact the Joint Services Records Research Center (JSRRC) regarding the Veteran's reported in-service herbicide exposure for the entirety of the Veteran's time at Seneca Army Depot and Fort Gordon.  Previous requests were not for the Veteran's entire time at those locations.  See March 2012 (for Seneca Army Depot), February 2014 (for Fort Gordon).  Specifically, with respect to Seneca Army Depot, the JSRRC request must include the time periods from January 9, 1976 to February 1, 1976 and from April 1, 1976 to May 9, 1976.  With respect to Fort Gordon, the JSRRC request must include the time periods from November 1, 1974 to January 1, 1975 and from February 28, 1975 to May 22, 1975.  Include any details provided by the Veteran in response to step 2 in the inquiry.  

4.  Obtain a VA opinion from an appropriate medical professional that addresses the Veteran's diabetes claim.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the report must reflect that such a review was accomplished.

The medical professional must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes had its clinical onset during active service or is related to any in-service disease, event, or injury, to include reported exposure to contaminants while stationed in service at Seneca Army Depot.

While review of the entire claims folder is required, attention is invited to the Veteran's personnel records, which noted that the Veteran was stationed in service at Seneca Army Depot from January 9, 1976 to May 9, 1976.  Attention is also invited to the various documents that are of record from the EPA relating to contaminants at the Seneca Army Depot (discussed further in detail in the body of the remand above).  Attention is further invited to the Veteran's representative's April 2015 Informal Hearing Presentation (IHP), which referenced EPA documents of record and highlighted two specific contaminants, Polychlorinated biphenyl (PCB) (which the IHP noted "can have dioxin like properties") and DDT.  The IHP then, citing a website, stated that "[s]tudies are 'finding consistent correlations between elevated risk of type II diabetes and the present in people of persisting organic pollutants (POPs) such as DDT, PCB, and dioxins."  The IHP also additionally cited a medical article.  Finally, attention is invited to the Veteran's September 2011 statement, where he referenced contaminants at Seneca Army Depot and stated that "I had inquired to my family [p]hysician about the possibil[]ty of these contamina[nts] causing my diabetes (see attached letter)" and an August 2011 letter from Dr. R.C., which referenced that the Veteran was diagnosed with diabetes in February 2004 and stated that "[i]t is my opinion that [the Veteran's] Diabetes may have been caused wholly or in part by his past chemical exposures while in the military."  

The Veteran's representative also asserts that NARA records show that herbicides were used at Fort Gordon in 1967 (the Veteran was stationed there from January 1, 1974 to May 22, 1975) and that studies show that dioxin will remain and be absorbed by the skin or ingested.  See April 2015 argument on VBMS.

The medical professional must provide the underlying reasons for his or her conclusion. The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




